 

Case 5:15-Cr-00024-DAE Document 17 Filed 03/
05/19
case 5;15-¢r-00024-DAE monument 13 Filed 03101/19 P§§eg§ lr°li 1

6!71‘2011 Waivcr of Detemioo Hearing

UNTTED STATES DISTRICT COURT

WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION
United States of Arnerica §
vs. § Case No: SA:lS-CR-00024(l)-DAE
(l) Juan Manuel Munoz-Luevano n §

WAIVER OF DE'I`ENTION lIEARING
§A//ZQ ,ZS/:§f§a/§ re M/%Z:;:§Z
At the initial appearance, the government requested that l detained without bond
pending trial pursuant to Title 18 U.S.C. Section 3142(f).

I am aware of my right to a detention hearing and to require the government to meet its
burden of proving that no conditions of release exist which will reasonably assure my appearance
in court and the safety of the community. I know that if l waive my detention hearing, I will
remain in custody pending trial. By signing this Waiver of Detention Hearing I acknowledge that
I have no questions and understand my rights and the consequences of waiving those rights, and

agree to be detained without bond pending trial.

I?nw/v §€ 040/9 l<' M

Date

Mrw/A) /;{ id /'?

I)ate l mSij,¢;,na}'il% rif Attormiy for Defen

 
 

 

 

